DETAILED ACTION
                                                                                                                                                                                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the Claims:

Claim 1:  on page 25, line 24, please delete the last “the”;  on line 25, please replace “the version” with --version--; on line 29, please replace the second “configuration information” with --version--; and on line 31, please replace “configuration information” with --version--.

Claim 5:  on page 26, line 30, please replace “senor” with --sensor--; on page 27, line 11, please replace “the configuration” with --configuration--; on page 27, line 12 please replace “the version” with --a version--; on page 27, line 16, please replace “configuration information” with --version--; and on page 27, lines 17-18, please replace “configuration information” with --version--.

Claim 6: on page 28, line 15, please replace the second “configuration information” with --version--; and on page 28, line 17, please replace “configuration information” with --version--.

(END OF AMENDMENT)

The following is an examiner’s statement of reasons for allowance:  

Allowable Subject Matter
Claims 1-6 are allowed.  Prior art has not been found that suggests or renders obvious the limitations of independent claims 1, 5 and 6, disclosing the detailed method for correcting information detection time received from a plurality of sensors based on a corrected time correspondence map, wherein the time correspondence map indicates a relationship between individual time and a reference time using a corrected time pair in accordance with a communication delay time obtained by associating a combination of configuration information of hardware and a version of software for the sensors and for the management terminal.
The closest prior art, Urano et al., US Patent Application Publication Number 2008/0307075, discloses a sensor-net system comprising correcting time of a sensor node but does not teach of suggest the detailed time correspondence map of the instant invention.
Other closely related prior art, Kishiro et al., US Patent Application Publication Number 2015/0346760, discloses distributing time information to sensor devices comprising correcting time of a sensor node but does not teach of suggest the detailed time correspondence map of the instant invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Hehn et al., US Patent Application Publication Number 2016/0259032, disclose distributed localization system and methods for self-localizing apparatus.
Abe et al., US Patent Application Publication Number 2018/0284710, disclose a controller, control program, and control system.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIKA WASHINGTON whose telephone number is (571)272-7841. The examiner can normally be reached Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EAW/
December 20, 2021

/ERIKA A WASHINGTON/Primary Examiner, Art Unit 2644